USCA4 Appeal: 22-6650      Doc: 9        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6650


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BERNARD TIMOTHY TOBIAS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge. (3:18-cr-00007-TLW-1; 3:19-cv-
        02072-TLW)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Bernard Timothy Tobias, Appellant Pro Se. Katherine Hollingsworth Flynn, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
        South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6650         Doc: 9         Filed: 10/21/2022    Pg: 2 of 2




        PER CURIAM:

               Bernard Timothy Tobias seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez     v.   Thaler,      565    U.S.   134,   140-41     (2012)    (citing    Slack    v.

        McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Tobias’ informal and

        supplemental informal briefs, we conclude that Tobias has not made the requisite showing.

        See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                           DISMISSED

                                                       2